Case 1:17-cv-11661-TLL-PTM ECF No. 301, PageID.17087 Filed 12/02/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


  IN RE : DURAMAX DIESEL LITIGATION                  Case No. 17-11661

                                                     Judge Thomas L. Ludington
                                                     Magistrate Judge Patricia T. Morris



  ORDER GRANTING CALIFORNIA PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                      AMENDED COMPLAINT

        On May 25, 2017, Andrei Fenner and Joshua Herman filed a putative class action

 complaint against Defendants, General Motors, Bosch LLC, and Bosch GmbH. ECF No. 1 in 17-

 11661. Plaintiffs allege “[t]o appeal to environmentally conscious consumers, GM markets its

 Silverado and Sierra Duramax vehicles as having low emissions, high fuel economy, and powerful

 torque and tow capacity,” “charg[ing] a premium of approximately $5,000.” ECF No. 1 at

 PageID.14. However, Plaintiffs also allege “GM’s representations are deceptive and false” and

 GM “programmed its Silverado and Sierra Duramax vehicles to significantly reduce the

 effectiveness of the NOx reduction systems during real-world driving conditions.” Id. Plaintiffs’

 proposed class is defined as

        All persons who purchased or leased a model year 2011-2016 GM Silverado
        2500HD or 3500HD, or a GM Sierra 2500HD or 3500HD (the ‘Affected
        Vehicles’).

 Id. at PageID.88.

        On June 21, 2017, Plaintiffs Carrie Mizell, Matt Henderson, George Stanley, Michael

 Reichert, Gregory Williams, Phillip Burns, Kurt Roberts, and Keith Ash filed a complaint against

 the same Defendants. ECF No. 1 in 17-11984. The cases were consolidated on July 25, 2017. ECF

 No. 16 in 17-11661. On August 4, 2017, an amended complaint was filed in the consolidated case
Case 1:17-cv-11661-TLL-PTM ECF No. 301, PageID.17088 Filed 12/02/20 Page 2 of 7




 by the joint plaintiffs listed above, with the addition of Anthony Gadecki, Cody McAvoy, and

 James Crunkleton. ECF No. 18. Non-class action cases, the “Anderton Cases,” were later

 consolidated with In re Duramax. ECF No. 144.

        On July 9, 2019 Plaintiff Pantel, Plaintiff Bulaon and co-plaintiffs filed two complaints in

 Los Angeles Superior Court alleging that General Motors (GM) “committed fraud by installing

 and calibrating emission control devices” in diesel powered vehicles. ECF No. 1-1 at PageID.200

 in 19-13219; ECF No. 1-1 at PageID.178 in 19-13220. Plaintiffs are either residents of California

 or residents of other states who purchased their GM vehicle in California. ECF Nos. 196, 198.

 Pantel and Bulaon Plaintiffs alleged violations of various state fraud statutes and common law but

 did not include a RICO claim in their complaints. The Pantel and Bulaon cases were initially filed

 in California state court, removed to the Central District of California, then transferred to this

 Court. On August 27, 2020, Plaintiffs’ motion for remand was denied in part and granted in part.

 ECF Nos. 196, 198. The dealership Defendants were severed and claims against them were

 remanded to California state court, while claims Defendants GM, Bosch LLC, and Bosch GmbH

 remained in this Court. ECF Nos. 196, 198.

        On September 25, 2020, California Plaintiffs filed a motion for leave to file an amended

 complaint to add a RICO claim. ECF No. 218.

                                                  I.

                                                 A.

        Federal Rule of Civil Procedure 15(a) provides, a party may amend its pleading only with

 the opposing party’s written consent or the court’s leave. The court should freely give leave when

 justice so requires.” Denial of a motion to amend is appropriate, however, where there is “undue

 delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies




                                                 -2-
Case 1:17-cv-11661-TLL-PTM ECF No. 301, PageID.17089 Filed 12/02/20 Page 3 of 7




 by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance

 of the amendment, futility of the amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962). “In

 determining what constitutes prejudice, the court considers whether the assertion of the new claim

 or defense would: require the opponent to expend significant additional resources to conduct

 discovery and prepare for trial; significantly delay the resolution of the dispute; or prevent the

 plaintiff from bringing a timely action in another jurisdiction.” Phelps v. McClellan, 30 F.3d 658,

 662–63 (6th Cir. 1994).

                                                  B.

        Plaintiffs argue that there has been no undue delay because discovery for the California

 Cases will continue to proceed on the same schedule as the In re Duramax putative class action

 and the Anderton Cases. ECF No. 218 at PageID.12109–10. The discovery schedule already

 includes time for the RICO allegations that are currently pending against Defendants by the

 putative class action plaintiffs and Anderton Plaintiffs to be addressed. Id.

        Second, Plaintiffs assert there is no substantial prejudice against Defendants by granting

 leave to file an amended complaint with the RICO claim. They explain,

        Because the Defendants will have to respond to discovery related to the RICO
        claims whether or not the amendment is allowed, allowing the amendment is clearly
        not an attempt ‘to abuse the discovery process.’ Indeed, regardless of whether
        amendment is allowed, the California Plaintiffs will seek the same discovery for
        purposes of their already-pending civil conspiracy, joint venture and consumer
        fraud claims which arise ‘from a similar set of operative facts and a similar time’
        as the RICO claims.

 ECF No. 218 at PageID.12112 (quoting Counts v. GM, 2018 WL 2717484 at *1). Plaintiffs admit

 that they “omitted federal RICO claims when the cases were refiled [in California state court],”

 but argue that “merely because the proposed claim was previously dropped does not itself establish

 that Defendants will be prejudiced at all, much less substantially prejudiced.” ECF No. 218 at




                                                 -3-
Case 1:17-cv-11661-TLL-PTM ECF No. 301, PageID.17090 Filed 12/02/20 Page 4 of 7




 PageID.12113. Plaintiffs claim that “[a]llowing the amendment would make the pleadings and

 claims consistent with the other consolidated case and will not change the timing or extent of

 discovery or trial preparation.” Id. at PageID.12114–15.

        Third, Plaintiffs explain amendment would not be futile because this “Court has already

 ruled that the Class Plaintiffs’ RICO allegations are sufficient to withstand a Rule 12(b)(6) motion

 to dismiss” and the “California Plaintiffs’ proposed RICO allegations are substantively identical

 to the RICO allegations herein by the Class Plaintiffs and by the Anderton Plaintiffs.” ECF No.

 218 at PageID.12115–16.

        In response, Defendants first assert that “Plaintiffs should be judicially estopped from

 asserting a RICO claim” because “Plaintiffs have asserted since the outset of these cases that they

 are not raising any federal claims and that they do not involve any substantial question of federal

 law.” ECF No. 242 at PageID.14330. They explain “[t]his Court relied upon that representation in

 finding there was no federal question jurisdiction.” Id.

        Second, Defendants argue that while there may be no further delay or prejudice, undue

 delay and prejudice already occurred. ECF No. 242 at PageID.14331. They state

        GM was prejudiced by having to file four removal notices, two transfer motions
        and supporting briefs, four remand opposition briefs, and two supplemental briefs
        regarding remand. The time and resources necessary to litigate those issues have
        been substantial. They were also utterly unnecessary, given that Plaintiffs could
        have asserted the RICO claim from the outset of this litigation, as their counsel did
        in 26 nearly-identical cases. . . . The courts were also burdened by the sequence of
        events described herein. The California state court was burdened with dozens of
        filings in these unnecessary cases. The U.S. District Court for the Central District
        of California was burdened with these cases while they were on their way to this
        Court in the Eastern District of Michigan, and with Plaintiffs’ opposition to a
        clearly meritorious transfer motion. And this Court has been burdened by the
        numerous filings related to remand, culminating in this motion.

 ECF No. 242 at PageID.14335–36.

        In their reply, Plaintiffs highlight that they “were free to limit their initial pleading to state-



                                                   -4-
Case 1:17-cv-11661-TLL-PTM ECF No. 301, PageID.17091 Filed 12/02/20 Page 5 of 7




 law claims” initially and “[n]ow that their cases have been consolidated herein, Plaintiffs should

 be allowed to amend to allege the same RICO claims already alleged herein by identically-situated

 plaintiffs against the same Defendants and which will be the subject of discovery and trial herein

 regardless of whether amendment is allowed.” ECF No. 259 at PageID.15755.

        Plaintiffs also explain they sought leave to amend shortly after a decision was issued on

 the motion to remand and that there is no prejudice going forward. They also offer that Defendants

 did not provide case law where leave to amend should be denied where the only prejudice is in the

 past and not the future. ECF No. 259 at 259 at PageID.15756.

                                                   C.

        First, the only case Defendants cite in support of their judicial estoppel argument is

 Currithers v. FedEx Ground Package Systems, Inc. As this Court explained in that case,

        The primary purpose of judicial estoppel is “to protect the integrity of the judicial
        process by prohibiting parties from deliberately changing positions according to the
        exigencies of the moment” and to prevent “improper use of judicial machinery.”
        New Hampshire v. Maine, 532 U.S. 742, 749–50 (2001) (internal quotations and
        citation omitted). Judicial estoppel is “an equitable doctrine invoked by the court at
        its discretion.” See New Hampshire v. Maine, 532 U.S. 742, 750 (2001).

 Currithers v. FedEx Ground Package Sys., Inc., 2012 WL 380146, at *4 (E.D. Mich. Feb. 6, 2012).

 Judicial estoppel “bars a party from (1) asserting a position that is contrary to one that the party

 has asserted under oath in a prior proceeding, where (2) the prior court adopted the contrary

 position either as a preliminary matter or as part of a final disposition.” Id. (internal citations and

 quotation marks omitted).

        Defendants argue that because Plaintiffs “asserted since the outset of these cases that they

 are not raising any federal claims and that they do not involve any substantial question of federal

 law” and “[t]his Court relied upon that representation in finding that there was no federal question

 jurisdiction,” Plaintiffs “should now be estopped from taking a contrary position.” ECF No. 242



                                                  -5-
Case 1:17-cv-11661-TLL-PTM ECF No. 301, PageID.17092 Filed 12/02/20 Page 6 of 7




 at PageID.14330. However inconsistent Plaintiffs’ position, Defendants have not offered any case

 law to support applying the judicial estoppel equitable doctrine to prevent Plaintiffs from filing an

 amended complaint. Plaintiffs are not expressing contrary positions in dispositive motions. They

 had a right to file their action in state court and now that they are unwillingly pursuing their action

 in federal court, the equitable doctrine of judicial estoppel does not prevent them from including a

 federal law claim now that they are in federal court. This is especially true where, as is the case

 here, there is no prejudice to Defendants.

         Second, Plaintiffs have not demonstrated bad faith or prejudiced Defendants by seeking to

 add a federal count to their complaint. Defendants aptly highlight the number of motions and orders

 involved with transferring this action from California state court to the Eastern District of

 Michigan and the subsequent consolidation with In re Duramax. They also highlight the

 inconsistency in Plaintiffs’ original position that they only sought relief under California state and

 common law, rather than federal law. While this change in posture may initially appear to prejudice

 Defendants, the California cases are consolidated with a putative class action case and 26

 individual cases, the latter of which were filed by the same Plaintiffs’ counsel. Plaintiffs have not

 sought to extend discovery or any dates in the consolidated case as a result of their motion for

 leave to file an amended complaint. In addition, because all the other cases in the consolidated

 action include a RICO claim, Defendants are already defending against the RICO claim. Plaintiffs’

 motion for leave to amend the complaint does not result in undue delay and in fact has not delayed

 the underlying case. Finally, the amendment of the complaint is not futile as it would provide an

 alternate basis for relief for Plaintiffs.

                                                   II.

         Accordingly, it is ORDERED that Plaintiffs’ Motion for Leave to Amend Complaint, ECF




                                                  -6-
Case 1:17-cv-11661-TLL-PTM ECF No. 301, PageID.17093 Filed 12/02/20 Page 7 of 7




 No. 218, is GRANTED. Plaintiffs’ must file their amended complaint on or before December 9,

 2020.



 Dated: December 2, 2020                          s/Thomas L. Ludington
                                                  THOMAS L. LUDINGTON
                                                  United States District Judge




                                            -7-
